Order entered February 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01501-CR

                         LEONARD GEORGE GOOCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57715-Y

                                           ORDER
        We GRANT Official Court Reporter Sharon Hazlewood’s February 10, 2013 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due on March 8,

2013.


                                                      /s/   LANA MYERS
                                                            JUSTICE